Simmons, Justice.
The evidence was conflicting as to the negligence of the plaintiff. He testified positively that when he went to uncouple the car, the train was standing still; that he caught hold of the pin, and the engine moved ahead without any signal from him, and threw the top of the pin hack against the’dead-block, and caught his thumb and mashed it “all to pieces,” He testified positively that he gave no signal to the engineer to move the engine, and that the engine should not have been moved without a signal from him. The conductor, testifying for the defendant, said he was quite close to the plaintiff when he got his thumb mashed; that the plaintiff' went between the engine and the ear, and the witness said, “How are you fixed, Jack?” and the plaintiff said, “All right”; the engineer heard him holler and went ahead; when the witness asked the plaintiff how he was injured, the plaintiff said, “Carelessness, I reckon; I didn’t pull the pin quite high enough.” The engineer testified that one of the hands on top of the train gave the signal “All right, go ahead,” and he does not think the plaintiff gave it. The plaintiff, in rebuttal, positively denied telling the conductor that he was injured by carelessness. The testimony being conflicting, the jury believed the plaintiff and returned a verdict for him for $500. The trial judge, on reviewing the testimony upon a motion for a new trial, was satisfied with the finding, and refused the motion; and we will not interfere with his discretion in so doing. Nor can we say, under the facts of the case, that the verdict is so excessive as to show bias or prejudice against the defendant on the part of the jury.
The 5th ground of the motion was abandoned in the argument before us. Judgment affirmed.